UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
ERNEST HUNTER,                      )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )             Civil Action No. 09-1491 (ABJ)
                                    )
DISTRICT OF COLUMBIA,               )
                                    )
                  Defendant.        )
____________________________________)


                                          ORDER

       Pursuant to Fed. R. Civ. P. 58, upon consideration of the Magistrate Judge’s Report and

Recommendation [Dkt. # 71] as well as plaintiff’s objections [Dkt. # 72], and for the reasons

stated in the accompanying Memorandum Opinion, it is hereby ORDERED that

              1.     The Magistrate Judge’s Report and Recommendation is ADOPTED;

              2.     Plaintiff’s motion for summary judgment [Dkt. # 51] is DENIED;

              3.     Defendant’s cross-motion for summary judgment [Dkt. # 66] is

       GRANTED as to the remaining portions of Counts I and II; and

              4.     Counts IV and V are DISMISSED WITHOUT PREJUDICE.
       Plaintiff Ernest Hunter may re-file his state law claims in the Superior Court of the

District of Columbia within thirty days of this Order. See 28 U.S.C. § 1367(d). This is a final

appealable Order.




                                           AMY BERMAN JACKSON
                                           United States District Judge

DATE: November 29, 2012




                                              2